Citation Nr: 0402013	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  99-16 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation higher than 20 percent for 
residuals, bladder cancer, status post removal of tumor with 
urinary frequency, on appeal from the original grant of 
service connection.  

(The issue of entitlement to service connection for 
impotency, secondary to service-connected residuals, bladder 
cancer, status post removal of tumor will be the subject of a 
later decision.)


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from August 1950 to 
January 1951 and again from December 1952 to December 1971.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the No. Little 
Rock, Arkansas, Department of Veterans Affairs (VA), Regional 
Office (RO), which granted service connection for residuals, 
bladder cancer, status post removal of tumor, with a 
noncompensable rating, effective December 1998.  The veteran 
appealed the noncompensable evaluation and the current appeal 
ensued.  

In May 2001, the veteran presented testimony at a Travel 
Board hearing before the undersigned Board member.  38 
U.S.C.A. § 7107(e) (West Supp. 2002).  A transcript of the 
hearing is of record.  

The Board remanded this case in July 2001 for further 
development.  It has now been returned to the Board.  

By rating decision of July 2002, the veteran's residuals, 
bladder cancer, status post removal of tumor, was 
recharacterized as residuals, bladder cancer, status post 
removal of tumor, with urinary frequency and rated as 
20 percent, effective December 1998.  The United States Court 
of Appeals for Veterans Claims (Court) indicated that a 
claimant will generally be presumed to be seeking the maximum 
benefits allowed by law and regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1992).  Therefore, this claim is still in 
appellate status.

This case is now ready for appellate review.  




FINDINGS OF FACT

1.  There is no evidence of recurrence of cancer.  

2.  The veteran is not required to use absorbent materials 
which must be changed 2 to 4 times per day.  

3.  The veteran does not have urinary frequency consistent 
with voiding at an interval of less than one hour during the 
day or 5 times or more during the night.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of bladder cancer, status post removal of tumor, 
with urinary frequency have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.115, Code 7528 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has established service connection for residuals, 
bladder cancer, status post removal of tumor, with urinary 
frequency.  It has been evaluated as 20 percent disabling 
under Diagnostic Code 7528.  He contends that the disability 
is more disabling than currently evaluated.  He complains of 
leakage and voiding two to three times at night.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  

The provisions of 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Court also made 
clear that its holding in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  

In this case, the veteran's residuals, bladder cancer, status 
post removal of tumor, with urinary frequency was initially 
evaluated as noncompensable under 38 C.F.R. § 4.115, 
Diagnostic Code (DC) 7528, effective December 1998.  The 
veteran appealed the evaluation and after further review, the 
rating was increased to 20 percent, effective December 1998, 
the date of the claim.  This is an initial rating from the 
grant of service connection.  The RO has considered all of 
the evidence of record, as required by Fenderson v. West, 12 
Vet. App. 119 (1999).  

Malignant neoplasms of the genitourinary system are rated at 
100 percent.  38 C.F.R. § 4.115b, Code 7528.  The note that 
follows states that:

Following the cessation of surgical, X- ray, antineo-plastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of section 3.105(e) of this chapter.  If there 
has been no local reoccurrence or metastasis, rate on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  

There is no indication of recurrence of cancer, or of the 
presence of renal or voiding dysfunction.  His private 
treatment records from the Holt Kroc Clinic dated from 1988 
to 1998 indicate that the veteran does not have a recurrence 
of cancer or a voiding dysfunction.  Renal dysfunction has 
not be complained of in connection with the veteran's 
disability.  

The veteran has also been evaluated as having urine frequency 
associated with his residuals of bladder cancer.  

A 20 percent rating is provided for urinary frequency 
characterized by daytime voiding interval between one and two 
hours or; awakening to void three to four times per night.  
The next higher evaluation of 40 percent requires urinary 
frequency characterized by daytime voiding interval less than 
one hour, or; awakening to void five or more times per night.  
38 C.F.R. § 4.115a.  

VA examination performed in June 1999 showed the veteran had 
a normal circumcised penis.  He had normal meatus, no 
palpable lesions or plaques within his corporal bodies.  His 
testicles were descended bilaterally and were normal to 
palpation without mass or nodule.  


The veteran testified at a Travel Board hearing in May 2001.  
He related that he had no difficulty urinating.  He stated 
that he did not wear any absorbent materials and he had no 
hesitancy, slow or weak stream.  He related he urinated four 
to five times a day and at least three times during the 
night.  His genitourinary problems related to impotency.  

Pursuant to the Board's July 2001 remand, a VA examination 
was performed in May 2002.  Findings showed the veteran had 
normal external male genitalia, no testicular atrophy, no 
masses, and no femoral lymphadenopathy.  The veteran related 
frequency throughout the day.  He denied any hesitancy or 
urgency.  He had nocturia three times at night.  He denied 
hematuria or dysuria.  

A thorough review of the record does not show that the 
veteran has voiding intervals of less than one hour or 
awakens to void five or more times a night.  He stated during 
his July 2001 Travel Board hearing that he awakened three 
times a night to void and he indicated the same during his 
May 2002 VA examination.  Based on the foregoing, the 
evidence is against the claim for an evaluation in excess of 
20 percent for residuals, bladder cancer, status post removal 
of tumor, with urinary frequency, at any time during this 
rating period.  

II. Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100 et. (West Supp. 2002), which 
became effective on November 9, 2000.  The VCAA redefines 
VA's duty to assist and enhances the duty to notify claimants 
about information and evidence necessary to substantiate a 
claim.  The VCAA also eliminates the requirement that a claim 
be well grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was specifically 
notified of the provisions of the VCAA in a May 2002 VCAA 
notice letter.  The VCAA letter informed the veteran of what 
assistance VA would provide and what evidence, if any, the 
veteran should provide.  He was also notified of any time 
limitations associated with his claim.  See Quartuccio V. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the 
July 1999 statement of the case, informed the veteran of the 
applicable laws and regulations needed to substantiate his 
claim.  The veteran had the opportunity to testify at a 
hearing regarding his claim.  He presented testimony at a 
travel board hearing in July 2001.  The Board therefore finds 
that VA has complied with all obligations to inform the 
veteran of the applicable laws and regulations and with all 
duties to assist the veteran in the development of the issue 
discussed above.  Thus, a remand for further technical 
compliance with the provisions of the VCAA is not necessary.  


ORDER

A rating in excess of 20 percent for residuals of bladder 
cancer, status post removal of tumor, with urinary frequency 
is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

